
	
		I
		111th CONGRESS
		1st Session
		H. R. 3986
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr. Nadler of New
			 York, Mr. Conyers,
			 Mr. Scott of Virginia,
			 Mr. Weiner,
			 Mr. Lewis of Georgia, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to clarify the
		  availability of Federal habeas corpus relief for a person who is sentenced to
		  death though actually innocent.
	
	
		1.Short titleThis Act may be cited as the
			 Effective Death Penalty Appeals
			 Act.
		2.Clarification of
			 the availability of Federal habeas corpus relief for a person who is sentenced
			 to death though actually innocentSection 2254(d) of title 28, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by striking ; or and inserting a semicolon;
			(2)in paragraph (2),
			 by striking the period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(3)resulted in, or left in force, a sentence
				of death that was imposed without consideration of newly discovered evidence
				which, in combination with the evidence presented at trial, demonstrates that
				the applicant is probably not guilty of the underlying
				offense.
					.
			3.Conforming
			 amendments relating to second and successive petitions
			(a)State
			 convictionsSection 2244(b)
			 of title 28, United States Code, is amended—
				(1)in paragraph (1),
			 by striking A and inserting Except as provided in
			 paragraph (5), a;
				(2)by adding at the
			 end the following:
					
						(5)A claim that an applicant was sentenced to
				death without consideration of newly discovered evidence which, in combination
				with the evidence presented at trial, could reasonably be expected to
				demonstrate that the applicant is probably not guilty of the underlying offense
				may be presented in a second or successive habeas corpus
				application.
						.
				(b)Federal
			 convictionsSection 2255(h)
			 of title 28, United States Code, is amended—
				(1)in paragraph (1),
			 by striking or;
				(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(3)a claim that an applicant was sentenced to
				death without consideration of newly discovered evidence which, in combination
				with the evidence presented at trial, could reasonably be expected to
				demonstrate that the applicant is probably not guilty of the underlying
				offense.
						.
				
